IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,803


                     EX PARTE WILLIAM THOMAS WATTS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. DIS-08-01654 IN THE 119TH DISTRICT COURT
                             FROM CONCHO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to fifty years’ imprisonment. The Third Court of Appeals dismissed his appeal.

Watts v. State, No. 03-08-00725-CR (Tex. App.–Austin 2009, no pet.).

        Applicant contends that he was denied his right to appeal. The trial court found that

Applicant was deprived of his right to appeal through no fault of his own. Ex parte Riley, 193
S.W.3d 900, 902 (Tex. Crim. App. 2006). We find that Applicant is entitled to the opportunity to

file an out-of-time appeal of the judgment of conviction in cause number DIS-08-01654 from the
                                                                                                      2

119th District Court of Concho County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2012
Do not publish